DETAILED ACTION

This Office Action is in response to the Amendment filed June 21, 2022. Claim(s) 1 and 14 have been amended. Therefore, Claim(s) 1-20 is/are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The terminal disclaimer filed on 6/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,900,376 B2, U.S. Patent No. 10,230,789 B2, and U.S. Patent No. 10,841,368 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claim(s) 1-20 is/are allowed.

The following is an examiner’s statement of reasons for allowance:

The prior art of record does not disclose or suggest either singly or in combination logging, by a first terminal, in to a cloud server using a first account; creating, by the first terminal, schedule information on the first terminal; transmitting, by the first terminal, the schedule information to the cloud server in accordance with the first account; logging, by a second terminal, in to the cloud server using a second account; receiving, by the second terminal, the schedule information from the cloud server in accordance with the second account, wherein the first account is associated with the second account; determining, by the second terminal, whether a reminder time of the schedule information has arrived; receiving, by the second terminal, biometric characteristic information of a user who is currently using the second terminal when the reminder time has arrived; and displaying, by the second terminal, reminder information of the schedule information in response to determining that the biometric characteristic information is authenticated.
For these reasons, the Examiner believes the limitations indicated above and in combination with the rest of the limitations are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M THIEU whose telephone number is (571) 270-7475 and fax number is (571) 270-8475. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN M THIEU/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        7.7.2022